          Case 1:19-cv-02645-AJN-KHP Document 265 Filed 01/12/21 Page 1 of 1

                                                         CRAIG WENNER
                                                         Tel.: (212) 909-7625
                                                         E-mail: cwenner@bsfllp.com

                                                         January 11, 2021


    BY ECF

    Honorable Katharine H. Parker                                                             1/12/2021
    United States Magistrate Judge
    Southern District of New York
    500 Pearl Street, Suite 1950
    New York, New York 10007

           Re:     City of Almaty, Kazakhstan, et ano. v. Felix Sater, et al.,
                   Case No. 19 Civ. 2645 [rel. 15 Civ. 5345] (AJN) (KHP)

    Dear Judge Parker:

            We represent the City of Almaty, Kazakhstan and BTA Bank (the “Kazakh Entities”) and
    write to respectfully request that the Court so order the new date proposed below for defendant
    Felix Sater’s deposition. We have conferred with Jill Levi, counsel to Mr. Sater, who consents to
    this request.

            The Court previously ordered Mr. Sater to appear in his individual capacity for his
    deposition at 9:30 AM on January 13, 2021. [ECF No. 259.] We have conferred with Mr. Sater’s
    counsel concerning our need to review a substantial production made by Mr. Sater on January 5.
    The Kazakh Entities and Mr. Sater agreed to set a new date for Mr. Sater’s deposition before the
    end of January, as directed by the Court at the conference today.

            Accordingly, and with the consent of Mr. Sater, we respectfully request that the Court so
    order the following deadline:

                   Mr. Sater’s deposition date, [see ECF No. 259,] is hereby adjourned
                   from January 13, 2021, to January 29, 2021. Felix Sater shall appear
                   in his individual capacity for his deposition at 9:30 AM on January
                   29, 2021.

           Thank you for your consideration.

                                                         Respectfully,

                                                         /s/ Craig Wenner
                                                         Craig Wenner


Dated: 1/12/2021
